Citation Nr: 0702066	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-07 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty November 1972 to August 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities include 
an anxiety disorder, a lumbar spine muscle spasm with 
degenerative joint disease, bilateral S1 radiculopathy with 
myositis, and a right eye disorder. 

2.  The veteran was born in March 1952 and reports completion 
of three years of college.  He last worked in 2003 as an 
agriculture department inspector.  

3.  The cumulative information of record reflects that the 
veteran was granted Social Security disability benefits in 
April 2006, and there is no indication in the file that the 
veteran is no longer in receipt of such benefits.  

4.  The veteran's disability picture permanently precludes 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the requirements 
for a permanent and total disability rating for pension 
purposes are met.  38 U.S.C.A. §§ 1502, 1521, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 
4.16, 4.17 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice-
connected disability which is not the result of the veteran's 
willful misconduct.  A finding of permanent and total 
disability for pension purposes can be established under VA 
regulations by "objective" and "subjective" standards. 
 See Brown v. Derwinski, 2 Vet. App. 444, 446 (1992); see 
also Talley v. Derwinski, 2 Vet. App. 282 (1992).

Permanent and total disability may be shown in two ways:

(1)  the veteran must be unemployable as a result of a 
lifetime disability (the "subjective" standard which is 
based on the disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated) or,

(2)  even if not unemployable, if the veteran suffers from a 
lifetime disability which would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (the "objective" standard 
which is based on the percentage ratings assigned for each 
disability from the Schedule for Rating Disabilities, 38 
C.F.R., Part 4 (Ratings Schedule)).  Brown, 2 Vet. App. at 
446.


The "objective" standard requires demonstration of specific 
minimum percentage ratings and the permanence of those 
percentage ratings for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.

When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17.  If a permanent and total 
disability rating is not warranted under the "objective" 
standard and the veteran is unemployable, the RO should 
consider the issue of entitlement to a permanent and total 
disability rating on an extra-schedular basis.  See Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992).

VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require 
that a veteran be "unemployable" before consideration of 
extraschedular entitlement to pension benefits. 
 Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.


The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration; however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability. 
 See 38 C.F.R. § 4.17(a).

While the Board notes that the veteran's disabilities fail to 
meets the minimum schedular rating for consideration of a 
nonservice-connected pension, the Board finds that the 
medical evidence reflects that the veteran is unable to 
secure and follow substantially gainful employment by reason 
of his nonservice-connected disabilities.

Specifically, the evidence shows that the veteran was born in 
March 1952 and is now 54 years old. He claims to have 
completed three years of college.  See VA Form 21-526, 
received in June 2004.  He last worked from 1978 to 2003 as 
an inspector for the agriculture department.  

The veteran was afforded several VA medical examinations in 
2004.  The report of a June general medical examination 
includes diagnoses of a right eye pupil disorder, chronic low 
back pain, and lumbar spondylosis.  A July mental disorders 
examination report includes a diagnosis of an anxiety 
disorder.  The veteran reported being unemployed for years.  
An August eye examination report shows diagnoses of right eye 
keyhole pupil, described as a congenital defect; and a right 
eye refractive error.  A spine examination report, also dated 
in August, reports diagnoses of a lumbar muscle spasm and 
degenerative joint disease, and bilateral S1 radiculopathy 
with myositis.  

A December 2004 letter from a private treating psychiatrist 
includes a diagnosis of generalized anxiety disorder with 
depression.  The appellant's symptoms included severe sleep 
problems, memory problems, and partial disorientation.


In May 2006 the veteran supplied, directly to the Board, 
notice of a fully favorable Social Security Administration 
(SSA) disability decision.  The SSA found that the veteran, 
as of August 2003, was disabled due to affective 
[psychiatric] and back disorders.  There is no indication in 
the file that the veteran is no longer in receipt of such 
benefits.  While the veteran did not waive RO initial 
consideration of this evidence, as this decision is fully 
favorable to the veteran, he is not prejudiced by the Board's 
not returning this SSA documentation to the RO for initial 
consideration of the additional evidence.  See Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).

In making this decision, the Board finds significant the 
findings of the SSA in its 2006 award of disability benefits 
due to the veteran's psychiatric and back disorders.  
Accordingly, resolving doubt in the veteran's favor as 
required by the regulations, the Board finds that he is 
entitled to a permanent and total disability evaluation for 
pension purposes.


ORDER

A permanent and total disability rating for nonservice-
connected disability pension purposes is granted, subject to 
regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


